Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made this 8th day of March, 2007 (the
“Commencement Date”), between Mercury Computer Systems, Inc., a Massachusetts
corporation (the “Company”), and Robert E. Hult (the “Executive”).

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company on the terms
contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Employment. The term of this Agreement shall extend from the Commencement
Date until September 15, 2009. The term of this Agreement shall be subject to
termination as provided in Section 4 and may be referred to herein as the
“Term.”

2. Position and Duties. During the Term, the Executive shall serve as the Senior
Vice President, Chief Financial Officer and Treasurer of the Company, and shall
have supervision and control over and responsibility for the day-to-day business
and affairs of those functions and operations of the Company and shall have such
other powers and duties as may from time to time be prescribed by the Chief
Executive Officer of the Company (the “CEO”) and the Chairman of the Audit
Committee, provided that such duties are consistent with the Executive’s
position or other positions that he may hold from time to time. The Executive
shall devote his full working time and efforts to the business and affairs of
the Company. Notwithstanding the foregoing, the Executive may serve on other
boards of directors, with the approval of the Board, or engage in religious,
charitable or other community activities as long as such services and activities
are disclosed to the Board and do not materially interfere with the Executive’s
performance of his duties to the Company as provided in this Agreement.

3. Compensation and Related Matters.

(a) Base Salary. The Executive’s base salary shall be redetermined annually by
the Compensation Committee. The base salary in effect at any given time is
referred to herein as “Base Salary.” The Base Salary shall be payable in
substantially equal bi-weekly installments.

(b) Incentive Compensation. During the Term, the Executive shall be eligible to
receive cash and equity incentive compensation as determined by the Compensation
Committee from time to time on a similar basis as other management employees.

(c) Retention Bonus. The Executive shall also be eligible to receive cash
retention bonuses if the Executive remains employed on a full-time basis with
the Company for a certain period of time. If the Executive is employed on a
full-time basis by the Company on September 15, 2008 (the “First Retention
Date”), the Company agrees to pay Executive a cash payment of Fifty Thousand
Dollars ($50,000) (the “First Retention Bonus”). If the Executive is employed on
a full-time basis by the Company on September 15, 2009 (the “Second Retention



--------------------------------------------------------------------------------

Date”), the Company agrees to pay Executive a cash payment of One Hundred
Thousand Dollars ($100,000) (the “Second Retention Bonus”). The Company shall
pay the Executive (i) the First Retention Bonus within 30 days of the First
Retention Date; and (ii) the Second Retention Bonus within 30 days of the Second
Retention Date.

(d) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him in performing services hereunder
during the Term, in accordance with the policies and procedures then in effect
and established by the Company for its senior executive officers.

(e) Other Benefits. During the Term, the Executive shall be entitled to continue
to participate in or receive benefits under all of the Company’s Employee
Benefit Plans in effect on the date hereof, or under plans or arrangements that
provide the Executive with benefits at least substantially equivalent to those
provided under such Employee Benefit Plans. As used herein, the term “Employee
Benefit Plans” includes, without limitation, each pension and retirement plan;
supplemental pension, retirement and deferred compensation plan; savings and
profit-sharing plan; stock ownership plan; stock purchase plan; stock option
plan; life insurance plan; medical insurance plan; disability plan; and health
and accident plan or arrangement established and maintained by the Company on
the date hereof for employees of the same status within the hierarchy of the
Company. During the Term, the Executive shall be entitled to participate in or
receive benefits under any employee benefit plan or arrangement which may, in
the future, be made available by the Company to its executives and key
management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plan or arrangement. Any payments
or benefits payable to the Executive under a plan or arrangement referred to in
this Section 3(e) in respect of any calendar year during which the Executive is
employed by the Company for less than the whole of such year shall, unless
otherwise provided in the applicable plan or arrangement, be prorated in
accordance with the number of days in such calendar year during which he is so
employed. Should any such payments or benefits accrue on a fiscal (rather than
calendar) year, then the proration in the preceding sentence shall be on the
basis of a fiscal year rather than calendar year.

4. Termination. The Executive’s employment hereunder may be terminated without
any breach of this Agreement under the following circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. If the Executive shall be disabled so as to be unable to perform
the essential functions of the Executive’s then existing position or positions
under this Agreement with or without reasonable accommodation, the CEO or the
Board may remove the Executive from any responsibilities and/or reassign the
Executive to another position with the Company for the remainder of the Term or
during the period of such disability. Notwithstanding any such removal or
reassignment, the Executive shall continue to receive the Executive’s full
Salary (less any disability pay or sick pay benefits to which the Executive may
be entitled under the Company’s policies) and benefits under Section 4 of this
Agreement (except to the extent that the Executive may be ineligible for one or
more such benefits under applicable plan terms) for a period of time equal to
the lesser of (i) six months; or (ii) the remainder of the Term, and

 

2



--------------------------------------------------------------------------------

the Executive’s employment may be terminated by the Company at any time
thereafter. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Nothing in this Section 4(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(c) Termination by Company for Cause. At any time during the Term, the Company
may terminate the Executive’s employment hereunder for Cause if such termination
is approved by not less than a majority of the Board at a meeting of the Board
called and held for such purpose. For purposes of this Agreement, “Cause” shall
mean: (i) conduct by the Executive constituting a material act of willful
misconduct in connection with the performance of his duties, including, without
limitation, misappropriation of funds or property of the Company or any of its
subsidiaries or affiliates other than the occasional, customary and de minimis
use of Company property for personal purposes; (ii) the commission by the
Executive of any felony or a misdemeanor involving moral turpitude, deceit,
dishonesty or fraud, or any conduct by the Executive that would reasonably be
expected to result in material injury to the Company or any of its subsidiaries
and affiliates if he were retained in his position; (iii) continued, willful and
deliberate non-performance by the Executive of his duties hereunder (other than
by reason of the Executive’s physical or mental illness, incapacity or
disability) which has continued for more than 30 days following written notice
of such non-performance from the CEO; (iv) a breach by the Executive of any of
the provisions contained in Section 7 of this Agreement; (v) a violation by the
Executive of the Company’s employment policies which has continued following
written notice of such violation from the Board/the CEO, or (vi) willful failure
to cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction or failure to preserve documents or
other materials known to be relevant to such investigation or the willful
inducement of others to fail to cooperate or to produce documents or other
materials. For purposes of clauses (i), (iii) or (vi) hereof, no act, or failure
to act, on the Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by the Executive without reasonable belief that the
Executive’s act or failure to act, was in the best interest of the Company and
its subsidiaries and affiliates.

(d) Termination Without Cause. At any time during the Term, the Company may
terminate the Executive’s employment hereunder without Cause if such termination
is approved by a majority of the Board at a meeting of the Board called and held
for such purpose. Any termination by the Company of the Executive’s employment
under this Agreement which does not constitute a termination for Cause under
Section 4(c) or result from the death or disability of the Executive under
Section 4(a) or (b) shall be deemed a termination without Cause.

 

3



--------------------------------------------------------------------------------

(e) Termination by the Executive. At any time during the Term, the Executive may
terminate his employment hereunder for any reason, including retirement, upon 90
days’ written notice to the Company.

5. Compensation Upon Termination.

(a) Termination Generally. If the Executive’s employment with the Company is
terminated for any reason during the Term, the Company shall pay or provide to
the Executive (or to his authorized representative or estate) any earned but
unpaid base salary, incentive compensation earned but not yet paid, unpaid
expense reimbursements, accrued but unused vacation and any vested benefits the
Executive may have under any employee benefit plan of the Company (the “Accrued
Benefit”)

(b) Termination by the Company Without Cause. If the Executive’s employment is
terminated by the Company without Cause as provided in Section 4(d), then the
Company shall, through the date of termination, pay the Executive his Accrued
Benefit. In addition, subject to signing by the Executive of a general release
of claims in a form and manner satisfactory to the Company,

(i) the Company shall continue to pay the Executive the Executive’s Base Salary
for the period of one year from the date of termination (the “Severance
Amount”). The Severance Amount shall be paid out in substantially equal
bi-weekly installments; and

(ii) upon the date of termination, the restricted stock granted to the Executive
on February 20, 2006 (12,000 shares) shall fully vest and become nonforfeitable
as of the date of termination; and

(iii) upon the date of termination, two-thirds of the Long-Term Incentive Plan
restricted stock granted to the Executive on August 12, 2005 (5,000 shares)
shall vest and become nonforfeitable as of the date of termination; and

(iv) upon the date of termination, two-thirds of the restricted stock granted to
the Executive on August 12, 2005 (1,872 shares), reduced by the number of shares
of restricted stock that vested prior to the date of termination, shall vest and
become nonforfeitable as of the date of termination; and

(v) upon the date of termination, the Executive shall become entitled to
exercise a certain number of shares of the Company’s common stock underlying the
stock option granted to him on June 1, 2006. Said number shall be determined by
multiplying 62,000 by a fraction, the numerator of which shall be the number of
days the Executive was employed as a full-time employee from June 1, 2006
through the date of termination and the denominator of which shall be 1096.

 

4



--------------------------------------------------------------------------------

(vi) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s termination of employment, the Executive is considered a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”), and if any payment that
the Executive becomes entitled to under this Agreement is considered deferred
compensation subject to interest and additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be payable
prior to the date that is the earliest of (i) six months after the Executive’s
date of termination, (ii) the Executive’s death, or (iii) such other date as
will cause such payment not to be subject to such interest and additional tax,
and the initial payment shall include a catch-up amount covering amounts that
would otherwise have been paid during the first six-month period but for the
application of this Section 5(b)(vi).

(c) Termination by the Executive. If the Executive terminates his employment for
any reason, including retirement, as provided in Section 4(e), then the Company
shall, through the date of termination, pay the Executive his Accrued Benefit.
In addition, if the Executive elects to retire, on or after September 15, 2007,
and the Executive is willing to provide consulting services to the Company, that
are commensurate with his current position and duties, such as attending
investor relations conferences and participating in preparation of annual
reports, at such time and frequencies as reasonably requested by the Company but
not to exceed 400 hours per year (the “Consulting Services”),

(i) so long as the Executive continues to provide Consulting Services to the
Company, the Company shall pay the Executive an annual amount equal to Fifty
Percent (50%) of the Executive’s Base Salary from the date of termination
through September 15, 2009 (the “Consulting Amount”) for Consulting Services
actually rendered. The Consulting Amount shall be paid out in substantially
equal bi-weekly installments; and

(ii) from the date of termination through September 15, 2009, so long as the
Executive continues to provide Consulting Services to the Company, the
restricted stock awards granted to the Executive on August 12, 2005 and
February 20, 2006, respectively, shall continue to vest on the terms set forth
in the relevant stock award agreements, in each case as if the Executive
remained continuously employed by the Company from the date of termination
through each applicable vesting date; and

(iii) subject to signing by the Executive of a general release of claims in a
form and manner satisfactory to the Company, upon the date of termination, the
Executive shall become entitled to exercise a certain number of shares of the
Company’s common stock underlying the stock option granted to him on June 1,
2006. Said number shall be determined by multiplying 62,000 by a fraction, the
numerator of which shall be the number of days the Executive was employed as a
full-time employee from June 1, 2006 through the date of termination and the
denominator of which shall be 1096.

If the Executive does not agree to provide Consulting Services to the Company,
the Company has no obligation to the Executive other than payment of his Accrued
Benefit.

 

5



--------------------------------------------------------------------------------

6. Change in Control Agreement. The provisions of that certain Change in Control
Agreement between the Company and the Executive, dated as of February 20, 2006
(the “Change in Control Agreement”) sets forth certain terms of an agreement
reached between the Executive and the Company regarding the Executive’s rights
and obligations upon the occurrence of a Change in Control (as defined in the
Change in Control Agreement) of the Company. These provisions are intended to
assure and encourage in advance the Executive’s continued attention and
dedication to his assigned duties and his objectivity during the pendency and
after the occurrence of any such event. The provisions of the Change in Control
Agreement shall apply in lieu of, and expressly supersede, the provisions of
Section 5(b) and Section 5(c) regarding severance pay, consulting payments and
benefits upon a termination of employment in connection with a Change in
Control.

7. Confidential Information.

(a) Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to the Company which is of value to the
Company in the course of conducting its business and the disclosure of which
could result in a competitive or other disadvantage to the Company. Confidential
Information includes, without limitation, financial information, reports, and
forecasts; inventions, improvements and other intellectual property; trade
secrets; know-how; designs, processes or formulae; software; market or sales
information or plans; customer lists; and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) which have been discussed or considered by the management of the
Company. Confidential Information includes information developed by the
Executive in the course of the Executive’s employment by the Company, as well as
other information to which the Executive may have access in connection with the
Executive’s employment. Confidential Information also includes the confidential
information of others with which the Company has a business relationship.
Notwithstanding the foregoing, Confidential Information does not include
information in the public domain, unless due to breach of the Executive’s duties
under Section 7(b).

(b) Confidentiality. The Executive understands and agrees that the Executive’s
employment creates a relationship of confidence and trust between the Executive
and the Company with respect to all Confidential Information. At all times, both
during the Executive’s employment with the Company and after its termination,
the Executive will keep in confidence and trust all such Confidential
Information, and will not use or disclose any such Confidential Information
without the written consent of the Company, except as may be necessary in the
ordinary course of performing the Executive’s duties to the Company.

(c) Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Company or are produced
by the Executive in connection with the Executive’s employment will be and
remain the sole property of the Company. The Executive will return to the
Company all such materials and property as and when requested by the Company. In
any event, the Executive will return all such materials and property immediately
upon termination of the Executive’s employment for any reason. The Executive
will not retain with the Executive any such material or property or any copies
thereof after such termination.

 

6



--------------------------------------------------------------------------------

(d) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 7(d).

(e) Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
the Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, the Company shall be entitled, in addition to all
other remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Company.

8. Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

9. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

10. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

11. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

 

7



--------------------------------------------------------------------------------

12. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

MERCURY COMPUTER SYSTEMS, INC. By:  

/s/ James R. Bertelli

  Jay R. Bertelli   Chairman, President and Chief Executive Officer EXECUTIVE

/s/ Robert E. Hult

Robert E. Hult

 

8